Order filed September 15, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00239-CV
                                   ____________

                  IN RE KIMBERLY ANN JACSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-270713


                                      ORDER

      On July 30, 2020, this court issued an order that the parties provide to this
court a written status report as to: (1) whether the de novo hearing has occurred, and
if not, when it is scheduled to occur, and (2) whether any events have occurred that
moot this mandamus proceeding.
      On August 4, 2020, counsel for relator filed a letter with this court stating in
relevant part:

      This letter is to update the Court that the parties have mediated
      and reached an agreement that should resolve the issues in this
      mandamus proceeding. They are submitting the agreement to the trial
      court along with a proposed judgment. When that judgment is signed,
      Relator will expeditiously file a motion to dismiss this proceeding.
      Relator requests that the Court leave the stay order in place until a final
      judgment is signed.
      More than a month has passed, and relator has not provided a further status
report or moved to dismiss this proceeding. We order the parties to provide to this
court with a written status report as to whether the judgment referenced in the letter
has been signed or whether this proceeding may be dismissed as moot. If the parties
do not file this status report by September 22, 2020, the court will dismiss this
proceeding for want of prosecution.

                                              PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                          2